Exhibit 10.54

AMENDED AND RESTATED LICENSE SUBORDINATION AGREEMENT

This Amended and Restated License Subordination Agreement (this “Agreement”) is
dated November 30, 2006, by and among (i) Planet Hollywood International, Inc.,
a corporation duly organized and existing under the laws of the State of
Delaware, having its principal office and place of business at 7598 West Sand
Lake Road, Orlando, Florida 32819, and Planet Hollywood (Region IV), Inc., a
corporation duly organized and existing under the laws of the State of
Minnesota, having its principal office and place of business at 7598 West Sand
Lake Road, Orlando, Florida 32819 (hereinafter collectively referred to as
“PHII”), (ii) Planet Hollywood Memorabilia, Inc. (hereinafter referred to as
“PHMemo”), a wholly owned subsidiary of PHII duly organized and existing under
the laws of the State of Florida, having its principal office and place of
business at 7598 West Sand Lake Road, Orlando, Florida 32819, (iii) OpBiz,
L.L.C., a Nevada limited liability company (hereinafter referred to as “OpBiz”)
having its principal office and place of business at 3667 Las Vegas Boulevard
South, Las Vegas, NV 89109, and (iv) the mezzanine investors listed on the
signature pages hereto (together with their successors and assigns, the
“Mezzanine Investors”).

BACKGROUND

WHEREAS, MezzCo, L.L.C., a Nevada limited liability company and sole parent of
OpBiz (the “Company”) and the Securityholders named therein entered into that
certain Securities Purchase Agreement dated as of August 9, 2004 (the
“Securities Purchase Agreement”), pursuant to which Company issued (i) 16%
Senior Subordinated Secured Notes to the Purchasers in the original aggregate
principal amount of Eighty Seven Million Dollars ($87,000,000) (the “Notes”, and
together with the Securities Purchase Agreement, and all other documents
executed and in effect in connection with the Securities Purchase Agreement, the
“Notes Documents”), (ii) warrants of the Company for the purchase (subject to
adjustment as provided for therein) of an aggregate of 17,500 Units representing
Interests consisting of (a) Class B Units of the Company or (b) if the holders
thereof so elect, either Class A Units of the Company or a combination of Class
A Units and Class B Units, all exercisable at a price per unit of $0.01 (subject
to adjustment), as more fully described therein (the “Warrants”) and (iii) upon
exercise of the Warrants (or any of them) the issuance of the Warrant Interests
referenced therein;

WHEREAS, OpBiz L.L.C., a Nevada limited liability company (“OpBiz”) has licensed
a portion of PHMemo’s collection of memorabilia to display and exhibit the
memorabilia in the Premises subject to the terms and conditions contained of
that certain Amended & Restated Planet Hollywood Hotel & Casino Licensing
Agreement dated as of August 9, 2004 by and among PHII, PHMemo and OpBiz (as the
same may be amended, supplemented, modified or restated from time to time, and
as attached hereto as Exhibit A, the “License Agreement”);

WHEREAS, pursuant to the License Agreement, OpBiz is required to pay, and PHII
and PHMemo are entitled to receive, certain fees and other payments for such
things and at such times as are specified in the License Agreement;

WHEREAS, in connection with the Notes Documents, OpBiz, PHII and PHMemo agreed
to the subordination of all Licensing Obligations to the Guaranteed Obligations,
in each case as

1


--------------------------------------------------------------------------------


such term is defined or used in that certain License Subordination Agreement,
dated as of August 9, 2004  (the “Original License Agreement”);

WHEREAS, the Company has indicated its desire to (i) enter into that certain
credit facility with Column Financial Inc., in the aggregate amount of up to
$820,000,000 (the “Refinancing”), (ii) use a portion of the proceeds from the
Refinancing to voluntarily redeem the Notes in full on the date hereof for an
aggregate cash payment equal to $150,000,000 (the “Prepayment”), and (iii) enter
into that certain Restructuring Agreement, dated as of the date hereof, by and
among the Company, EquityCo and the Securityholders named therein (the
“Restructuring Agreement”);

WHEREAS, as an inducement for the Mezzanine Investors to, among other things,
consent to the Refinancing, the Prepayment, and the Restructuring Agreement, the
Company has agreed, and has caused PHMemo, PHII and OpBiz to agree, to amend and
restate the Original License Subordination Agreement and to enter into this
Agreement to provide for the subordination of all Licensing Obligations (as
defined herein) to the Guaranteed Obligations (as defined in the Guaranty
Agreement (the “Guaranteed Obligations”).

AGREEMENTS

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:


1.             DEFINITIONS.


1.1          GENERAL TERMS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS:

“Collateral Agent” means Post Advisory Group, L.L.C., its successors and
assigns, and     any other financial institution reasonably acceptable to the
Mezzanine Investors.

“Default” or “Event of Default” shall mean a breach of any of the terms of the
Pledge Agreement.

“Distribution” shall mean any payment made, whether in cash, in kind, securities
or any other property, or any security interest granted by OpBiz or any of its
Subsidiaries to any PH Party pursuant to the License Agreement or otherwise.

“EquityCo” means EquityCo, L.L.C., a Nevada limited liability company.

“Event of Insolvency” shall have the meaning set forth in Section 2.2(c) hereof.

“Guaranty Agreement” means  that certain Guaranty Agreement, dated as of the
date hereof, by and among EquityCo, the Mezzanine Investors, and the Collateral
Agent,  and as the same may be amended, modified, restated, or supplemented from
time to time.

“Guarantor” shall have the meaning given to such term in the Guaranty Agreement.

2


--------------------------------------------------------------------------------


“Licensing Obligations” shall mean all amounts payable to any PH Party pursuant
to the Licensing Agreement, including without limitation, the Continuing Fee (as
defined in the Licensing Agreement), Retail Royalties (as defined in the
Licensing Agreement), liquidated damages pursuant to Section 9.2 of the
Licensing Agreement, or interest on overdue payments pursuant to Section 10.2 of
the Licensing Agreement.

“Restructuring Documents” shall have the meaning given to such term in the
Restructuring Agreement.

“OpBiz Accrual” shall have the meaning set forth in Section 2.2(a) hereof.

“Obligor” shall mean OpBiz, the Company or any Guarantor, and “Obligors” shall
mean OpBiz, the Company and the Guarantors, collectively.

“PH Party” shall mean PHII, PHMemo and each of their respective successors and
assigns and any other Person(s) at any time or in any manner acquiring any right
or interest in any of the Licensing Obligations.

“Pledge Agreement” shall mean the Pledge Agreement dated as of the date hereof
by and between the Collateral Agent and EquityCo and acknowledged by the
Company.

“Person” shall mean an individual, a partnership, a corporation (including a
business trust), a joint stock company, a trust, an unincorporated association,
a joint venture, a limited liability company, a limited liability partnership or
other entity, or a government or any agency, instrumentality or political
subdivision thereof.

1.4          Other Terms.  Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in that certain Amended and
Restated Investor Rights Agreement between the Company and the Securityholders
named therein, dated as of the date hereof (as the same may be amended,
modified, restated, or supplemented from time to time, the “Investor Rights
Agreement”).

1.5          Certain Matters of Construction.  The terms “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  Any pronoun used
shall be deemed to cover all genders.  Wherever appropriate in the context,
terms used herein in the singular also include the plural and vice versa.  All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations.  All references to any
instruments or agreements, including, without limitation, references to any of
the Restructuring Documents or to the Licensing Agreement shall include any and
all modifications or amendments thereto and any and all extensions or renewals
thereof permitted by this Agreement.

3


--------------------------------------------------------------------------------



2.             COVENANTS.  OPBIZ AND EACH PH PARTY HEREBY COVENANTS THAT UNTIL
THE GUARANTEED OBLIGATIONS HAVE BEEN PAID IN FULL AND SATISFIED IN CASH OR CASH
EQUIVALENTS ACCEPTABLE TO THE MEZZANINE INVESTORS, OPBIZ SHALL COMPLY WITH, AND
SHALL CAUSE EACH GUARANTOR TO COMPLY WITH, SUCH OF THE FOLLOWING PROVISIONS AS
ARE APPLICABLE TO IT.

2.1          Transfers.  Any Person who proposes to acquire any right or
interest in the License Agreement or the Licensing Obligations shall, prior to
acquiring such interest, execute and deliver a counterpart of this Agreement to
each other party hereto.

2.2          Subordination Provisions.  As an inducement to each of the
Mezzanine Investors to (i) consent to the Refinancing and the Prepayment, and
(ii) enter into the Investor Rights Agreement and the other Restructuring
Documents, notwithstanding any other provision of the License Agreement to the
contrary, any Distribution with respect to the Licensing Obligations is and
shall be expressly junior and subordinated in right of payment to all amounts
due and owing upon all Guaranteed Obligations outstanding from time to time in
the manner and to the extent set forth herein.

(a)           Payments.  OpBiz shall not make any Distribution in respect of the
Licensing Obligations until such time as the Guaranteed Obligations have been
paid in full in cash or cash equivalents acceptable to the Mezzanine Investors;
provided, however, so long as no Event of Default shall have occurred, any
Obligor may pay, and the PH Parties may receive, payments in respect of the
Licensing Obligations, as and when due (on a non-accelerated basis), as set
forth in the Licensing Agreement.  Following the occurrence of an Event of
Default, (i) OpBiz shall not make any Distribution in respect of the Licensing
Obligations, except that OpBiz shall accrue such amounts as and when such
amounts become due and otherwise payable(an “OpBiz Accrual”), and (ii) no PH
Party shall be entitled to receive or retain any such Distribution in respect of
the Licensing Obligations, provided, further, that notwithstanding the foregoing
restriction, any Obligor may pay and any PH Party shall be entitled to receive
and retain any payment in respect of Licensing Obligations that has become due
and payable (on a non-accelerated basis) on the earliest to occur of (x) the
date on which all such Events of Default have been cured or waived, or (y)
payment in full of all Guaranteed Obligations in cash or cash equivalents
acceptable to the Mezzanine Investors.

(b)           Limitation on Remedies.  Until such time as the Guaranteed
Obligations have been paid in full in cash or cash equivalents acceptable to the
Mezzanine Investors, from and during the continuance of an Event of Default, no
PH Party shall be entitled to exercise any remedies or commence any action or
proceeding to recover any amounts due, or to become due, in respect to the
Licensing Obligations; provided that, for purposes of clarification, nothing in
this Section 2.2(b) shall prohibit any PH Party from seeking equitable remedies
with respect to any obligations under the Licensing Agreement that are not
Licensing Obligations (e.g., enforcement of qualify control standards and the
like).

(c)           Prior Payment of Guaranteed Obligations in Bankruptcy, etc.  In
the event of any insolvency or bankruptcy proceedings relative to any Obligor or
its property, or any receivership, liquidation, reorganization or other similar
proceedings in connection

4


--------------------------------------------------------------------------------


therewith, or, in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of any Obligor or distribution or marshalling of
its assets or any composition with, or assignment for the benefit of, the
creditors of such Obligor whether or not involving insolvency or bankruptcy, or
if any Obligor shall cease its operations, call a meeting of its creditors or no
longer do business as a going concern (each individually or collectively, an
“Event of Insolvency”) then all Guaranteed Obligations shall be paid in full and
satisfied in cash or cash equivalents acceptable to the Mezzanine Investors
before any Distribution may be made on account of the Licensing Obligations. 
During the pendency of any such Event of Insolvency, OpBiz may continue to
accrue the OpBiz Accruals, but no Distributions shall be made to the PH Parties
during such Event of Insolvency.  Any Distribution in an Event of Insolvency
which would, but for the provisions hereof, be payable or deliverable in respect
of the Licensing Obligations, shall be paid or delivered directly to the
Mezzanine Investors until the Guaranteed Obligations are paid in full in cash or
cash equivalents acceptable to the Mezzanine Investors, at which time the
Mezzanine Investors shall deliver to the PH Parties any surplus to which they
are then entitled.

(d)           Acceleration of Guaranteed Obligations.  In the event any
Guaranteed Obligations become due and payable, whether by acceleration, maturity
or otherwise, no Distribution shall thereafter be made on account of the
Licensing Obligations until such due and payable Guaranteed Obligations shall
have been paid in full in cash or cash equivalents acceptable to the Mezzanine
Investors, provided, however, that OpBiz shall be permitted to accrue such
amounts until such time as such due and payable Guaranteed Obligations shall
have been paid as set forth herein.

(e)           Power of Attorney.  To enable the Mezzanine Investors to assert
and enforce their rights hereunder in any proceeding referred to in Section
2.2(c) or upon the happening of any Event of Insolvency, the Collateral Agent,
with the power to appoint its substitute, is hereby irrevocably appointed
attorney-in-fact for each PH Party (in such capacity, the “Proxy”) with full
power to act in the place and stead of such PH Party, including the right to
make, present, file and vote such proofs of claim against any Obligor on account
of all or any part of the Licensing Obligations as the Proxy may deem advisable
and to receive and collect any Distributions other payments made thereon and to
apply the same on account of the Guaranteed Obligations in accordance with the
provisions of Section 2.2(c) hereof.  Each PH Party will execute and deliver to
the Proxy such instruments as may be required by the Mezzanine Investors to
enforce their right to receive any and all payments in respect of the Licensing
Obligations in accordance with the provisions of Section 2.2(c) hereof, to
effectuate the aforesaid power of attorney and to effect collection of any and
all Distributions or other payments which may be made at any time on account
thereof, and each PH Party hereby irrevocably appoints the Proxy as the lawful
attorney and authorizes the Proxy to execute financing statements on behalf of
such PH Party and hereby further authorizes the Proxy to file such financing
statements in any appropriate public office.

(f)            Payments Held in Trust.  Should any Distribution or the proceeds
thereof, in respect of the Licensing Obligations, be collected or received by
any PH Party or any Affiliate (as such term is defined in Rule 405 of Regulation
C adopted by the Securities and Exchange Commission pursuant to the Securities
Act of 1933) of any PH Party at a time when

5


--------------------------------------------------------------------------------


such PH Party is not permitted to receive any such Distribution or proceeds
thereof including if the same is collected or received when there is or would be
after giving effect to such payment an Event of Default, then such PH Party will
forthwith deliver, or cause to be delivered, the same to the Mezzanine Investors
until the Guaranteed Obligations are paid in full in cash or cash equivalents
acceptable to the Mezzanine Investors in precisely the form held by such PH
Party (except for any necessary endorsement) and until so delivered, the same
shall be held in trust by such PH Party, or any such Affiliate, as the property
of the Mezzanine Investors and shall not be commingled with other property of
such PH Party or any such Affiliate.

(g)           Scope of Subordination  The provisions of this Agreement are
solely to define the relative rights of the Mezzanine Investors and the PH
Parties.  Nothing in this Agreement shall impair, as between OpBiz and the PH
Parties the unconditional and absolute obligation of OpBiz to punctually pay, or
cause the payment by any other Obligor, of all obligations owing under the
Licensing Agreement in accordance with the terms thereof, subject to the rights
of the Mezzanine Investors under this Agreement.

(H)           UNTIL THE GUARANTEED OBLIGATIONS HAVE BEEN PAID IN FULL, EACH PH
PARTY FURTHER AGREES AS FOLLOWS:

(I)            THE PH PARTIES SHALL NOT BE ENTITLED TO A CLAIM FOR REJECTION
DAMAGES OF ANY KIND UPON TERMINATION OF THE LICENSE AGREEMENT IN A PROCEEDING
REFERRED TO IN SECTION 2.2(C) HEREOF, IN ANY EVENT OF INSOLVENCY OR OTHERWISE;

(II)           THE PH PARTIES SHALL CONSENT TO THE ASSUMPTION AND/OR ASSIGNMENT
OF THE LICENSE AGREEMENT BY OR TO (X) OPBIZ AS DEBTOR OR DEBTOR-IN-POSSESSION
(OR ANY TRUSTEE APPOINTED IN RESPECT THEREOF) AND/OR THE SUBSTITUTION OF THE
MEZZANINE INVESTORS FOR OPBIZ UNDER THE LICENSE AGREEMENT, OR (Y) EQUITYCO OR
ANY WHOLLY OWNED SUBSIDIARY OF EQUITYCO, OR OTHERWISE IN CONNECTION WITH A SALE
OF OPBIZ, WHETHER IN A PROCEEDING REFERRED TO IN SECTION 2.2(C) HEREOF, IN
CONNECTION WITH ANY EVENT OF INSOLVENCY OR OTHERWISE;

(III)          THE PH PARTIES AGREE THAT THE TERM “LENDERS” (AS DEFINED IN THE
LICENSE AGREEMENT) SHALL MEAN AND BE A REFERENCE TO THE MEZZANINE INVESTORS,
WITH THE EFFECT BEING THAT ALL RIGHTS AND REMEDIES IN THE LICENSE AGREEMENT
RESERVED FOR THE LENDERS WILL INSTEAD BE RIGHTS AND REMEDIES OF THE MEZZANINE
INVESTORS (BY WAY OF EXAMPLE AND NOT OF LIMITATION, THE NON-COMPETITION
OBLIGATIONS OF OPBIZ SHOULD NOT TERMINATE UNLESS AND UNTIL THE GUARANTEED
OBLIGATIONS HAVE BEEN PAID IN FULL).  IN FURTHERANCE THEREOF, ALL REFERENCES TO
THE TERMS “LOAN AGREEMENT” AND “OBLIGATIONS” IN THE LICENSE AGREEMENT WILL
INSTEAD BE DEEMED TO BE REFERENCES TO “PLEDGE AGREEMENT” AND “GUARANTEED
OBLIGATIONS”, RESPECTIVELY (IN ALL CASES, AS SUCH TERMS ARE USED AND DEFINED IN
THE LICENSE AGREEMENT); AND

6


--------------------------------------------------------------------------------


(IV)          THE PH PARTIES CANNOT TERMINATE THE LICENSE AGREEMENT UPON
COMMENCEMENT OF A PROCEEDING REFERRED TO IN SECTION 2.2(C) HEREOF OR DURING AN
EVENT OF INSOLVENCY.


3.             MISCELLANEOUS.

3.1          Legends.  From and after the date hereof, each PH Party shall cause
the License Agreement to contain a provision to the following effect:

“This Agreement and all rights, remedies, powers and privileges of PHII and
PHMemo hereunder are and shall be subject in all respects to the Amended and
Restated License Subordination Agreement dated as of November 30, 2006 and
entered into among the Mezzanine Investors specified therein, PHII, PHMemo and
HOTEL JV (the “A&R License Subordination Agreement”).  The A&R License
Subordination Agreement provides, among other things, that notwithstanding
anything in this Agreement to the contrary, that upon the occurrence and during
the continuance of certain Defaults or Events of Default under the Pledge
Agreement, no cash payments may be made by HOTEL JV to PHII or PHMemo in respect
of any amounts due and owing pursuant to this Agreement, including, without
limitation, in respect of the Continuing Fee, Retail Royalties, liquidated
damages pursuant to Section 9.2 hereof, or interest on overdue payments pursuant
to Section 10.2 hereof.”

Proof of compliance with the foregoing shall be promptly given to the Mezzanine
Investors.

3.2          Intentionally Omitted.

3.3          Survival of Rights.  The right of the Mezzanine Investors to
enforce the provisions of this Agreement shall not be prejudiced or impaired by
any act or omitted act of any Obligor or any Mezzanine Investor including
forbearance, waiver, consent, compromise, amendment, extension, renewal, or
taking or release of security in respect of any Guaranteed Obligations or
noncompliance by any Obligor with such provisions, regardless of the actual or
imputed knowledge of the Mezzanine Investors.

3.4          Receipt of Agreements.  Each PH Party hereby acknowledges that it
has delivered to the Mezzanine Investors a correct and complete copy of the
License Agreement as in effect on the date hereof.  Each PH Party hereby
acknowledges receipt of a correct and complete copy of each of the Restructuring
Documents as in effect on the date hereof.

3.5          No Amendment of Licensing Agreement.  Until such time as the
Guaranteed Obligations are paid in full in cash or cash equivalents acceptable
to the Mezzanine

7


--------------------------------------------------------------------------------


Investors, no Obligor and no PH Party shall enter into any amendment to or
modification of the License Agreement, without the prior written consent of the
Mezzanine Investors.

3.6          Amendments to Restructuring Documents.  Nothing contained in this
Agreement, or in any other agreement or instrument binding upon any of the
parties hereto, shall in any manner limit or restrict the ability of the
Mezzanine Investors from increasing or changing the terms of the Guaranteed
Obligations under the Restructuring Documents, or to otherwise waive, amend or
modify the terms and conditions of any of the Restructuring Documents, in such
manner as the Mezzanine Investors and the Obligors shall mutually determine. 
Each PH Party hereby consents to any and all such waivers, amendments,
modifications and compromises, and any other renewals, extensions, indulgences,
releases of collateral or other accommodations granted by the Mezzanine
Investors to the Obligors from time to time, and agrees that none of such
actions shall in any manner affect or impair the subordination established by
this Agreement in respect of the Licensing Obligations.

3.7          Notices.  Any notice or other communication required or permitted
pursuant to this Agreement shall be deemed given (a) when personally delivered
to any officer of the party to whom it is addressed, (b) on the earlier of
actual receipt thereof or three (3) days following posting thereof by certified
or registered mail, postage prepaid, or (c) upon actual receipt thereof when
sent by a recognized overnight delivery service or (d) upon actual receipt
thereof when sent by facsimile to the number set forth below with telephone
communication confirming receipt and subsequently confirmed by registered,
certified or overnight mail to the address set forth below, in each case
addressed to each party at its address set forth below or at such other address
as has been furnished in writing by a party to the other by like notice:

If to the Mezzanine Investors:

 

 

To the address specified next to each Mezzanine Investor’s signature on the
signature pages hereto

 

 

 

 

with a copy to:

 

 

 

Proskauer Rose LLP

 

 

One International Place

 

 

Boston, MA 02110

 

 

Attention: Stephen A. Boyko, Esq.

 

 

Telephone:

(617) 526-9770

 

 

Facsimile:

(617) 526-9899

 

 

 

 

If to the PH Parties:

 

 

 

Mr. Robert Earl

 

 

Chairman and Chief Executive Officer

 

 

Planet Hollywood International, Inc.

 

 

7598 West Sand Lake Road

 

 

Orlando, Florida 32819

 

 

Facsimile:

(407) 351-4511

 

 

 

 

8


--------------------------------------------------------------------------------


 

with a copy to:

 

 

 

Mark S. Helm, Esq.

 

 

Vice President & General Counsel

 

 

Planet Hollywood International, Inc.

 

 

7598 West Sand Lake Road

 

 

Orlando, Florida 32819

 

 

Facsimile:    (407) 345-1115

 

 

 

 

If to any Obligor:

Mr. Robert Earl

 

 

Chairman and Chief Executive Officer

 

 

Planet Hollywood International, Inc.

 

 

7598 West Sand Lake Road

 

 

Orlando, Florida 32819

 

 

Facsimile:    (407) 351-4511

 

 

 

 

with copies to:

Mr. Doug Teitelbaum

 

 

Bay Harbour Management, LC

 

 

885 Third Avenue, 34th Floor

 

 

New York, NY 10022

 

 

Facsimile:    (212) 371-7497

 

 

 

 

 

Greenberg Traurig LLP

 

 

200 Park Avenue

 

 

New York, New York 10166

 

 

Attention: Joseph Kishel, Esq.

 

 

Facsimile No.: (212) 801-6400

 

3.8          Books and Records.  The PH Parties shall (a) furnish the Mezzanine
Investors, upon request from time to time, a statement of the account between
the PH Parties on the one hand and OpBiz on the other hand and (b) give the
Mezzanine Investors, upon their request, full and free access to the books of
the PH Parties pertaining only to such accounts, with the right to make copies
thereof.

3.9          Binding Effect; Other.  This Agreement shall be a continuing
agreement, shall be binding upon and shall inure to the benefit of the parties
hereto from time to time and their respective successors and assigns, shall be
irrevocable and shall remain in full force and effect until the Guaranteed
Obligations shall have been satisfied or paid in full in cash or cash
equivalents acceptable to the Mezzanine Investors, but shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any amount paid by or on behalf of OpBiz with regard to the
Guaranteed Obligations is rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
OpBiz, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee, custodian, or similar officer, for any Obligor or
any substantial part of its property, or otherwise, all as though such payments
had not been made.  No action which the Mezzanine Investors or any Obligor may
take or refrain from taking with respect to the Guaranteed Obligations,
including any amendments thereto, shall affect the provisions of this Agreement
or the obligations of the PH Parties hereunder.  Any waiver or amendment
hereunder must be evidenced by a signed writing of the party to be bound
thereby, and shall only be

9


--------------------------------------------------------------------------------


effective in the specific instance.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflict of laws provisions.  The headings in this Agreement are for
convenience of reference only, and shall not alter or otherwise affect the
meaning hereof.


4.             REPRESENTATIONS AND WARRANTIES.  EACH PH PARTY REPRESENTS AND
WARRANTS TO THE MEZZANINE INVESTORS THAT, AS OF THE DATE HEREOF, THE ONLY
LICENSING OBLIGATIONS OWED OR OWING TO IT IS THAT WHICH IS SET FORTH IN THE
LICENSING AGREEMENT.  SUCH PH PARTY FURTHER REPRESENTS AND WARRANTS TO THE
MEZZANINE INVESTORS THAT (I) IT HAS FULL RIGHT, POWER AND AUTHORITY TO EXECUTE
AND DELIVER THIS AGREEMENT AND, TO THE EXTENT THE SUCH HOLDER IS AN AGENT OR
TRUSTEE FOR OTHER PARTIES, THAT THIS AGREEMENT SHALL FULLY BIND ALL SUCH OTHER
PARTIES, (II) THIS AGREEMENT DOES NOT CONTRAVENE (A) THE ORGANIZATIONAL
DOCUMENTS OF SUCH HOLDER, TO THE EXTENT APPLICABLE, (B) ANY CONTRACTUAL
RESTRICTION IN ANY AGREEMENT THAT IS MATERIAL TO THE SUCH HOLDER, (C) ANY COURT
DECREE OR ORDER BINDING ON OR AFFECTING SUCH HOLDER, OR (D) ANY LAW OR
GOVERNMENTAL REGULATION BINDING ON OR AFFECTING SUCH HOLDER, (III) THIS
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT DOES NOT, AND WILL NOT,
RESULT IN, OR REQUIRE THE CREATION OR IMPOSITION OF, ANY LIEN ON THE ASSETS OF
SUCH HOLDER, AND (IV) THIS AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATIONS OF SUCH HOLDER, ENFORCEABLE AGAINST SUCH HOLDER IN ACCORDANCE WITH
ITS TERMS (EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY AND BY PRINCIPLES OF EQUITY).


5.             PROCEEDINGS.  ANY JUDICIAL PROCEEDING BROUGHT BY OR AGAINST ANY
PH PARTY OR ANY OBLIGOR WITH RESPECT TO THIS OR ANY RELATED AGREEMENT MAY BE
BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE SUPREME COURT OF THE STATE
OF NEW YORK, NEW YORK COUNTY, OR THE FEDERAL DISTRICT COURT WITHIN THE SOUTHERN
DISTRICT OF NEW YORK.  BY EXECUTION AND DELIVERY OF THIS AGREEMENT EACH PH
PARTY, EACH MEZZANINE INVESTOR AND EACH OBLIGOR ACCEPT FOR THEMSELVES AND IN
CONNECTION WITH THEIR PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREE TO BE
BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT. 
NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW OR SHALL LIMIT THE RIGHT OF THE MEZZANINE INVESTORS TO BRING PROCEEDINGS
AGAINST ANY PH PARTY OR ANY OBLIGOR IN ANY COURTS OF ANY OTHER JURISDICTION. 
ANY JUDICIAL PROCEEDING BY ANY PH PARTY AGAINST THE MEZZANINE INVESTORS
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER OR CLAIM IN ANY WAY ARISING OUT
OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT OR ANY RELATED AGREEMENT, SHALL
BE BROUGHT ONLY IN A COURT LOCATED IN THE CITY OF NEW YORK, NEW YORK COUNTY,
STATE OF NEW YORK; PROVIDED THAT NOTWITHSTANDING THE FOREGOING, IF IN ANY
JUDICIAL PROCEEDING BY OR AGAINST ANY PH PARTY OR ANY OBLIGOR THAT IS BROUGHT IN
ANY OTHER COURT SUCH COURT DETERMINES THAT THE MEZZANINE INVESTORS ARE AN
INDISPENSABLE PARTY, SUCH PH PARTY SHALL BE ENTITLED TO JOIN OR INCLUDE THE
MEZZANINE INVESTORS IN SUCH PROCEEDINGS IN SUCH OTHER COURT.  EACH PH PARTY AND
EACH OBLIGOR WAIVE ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED HEREUNDER AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS.


6.             WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL

10


--------------------------------------------------------------------------------



TO THE DEALINGS OF ANY PARTY HERETO WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENTS OR AGREEMENT EXECUTED OR DELIVERED BY THEM IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND EACH PARTY HERETO HEREBY AGREES AND CONSENTS THAT ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT JURY,
AND THAT EITHER OF THEM MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THEIR CONSENT TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.


7.             AGENT FOR SERVICE OF PROCESS.  SERVICE OF ALL PLEADINGS, WRITS,
PROCESS AND SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING AGAINST ANY PH PARTY MAY
BE MADE UPON MARK S. HELM, ESQ., VICE PRESIDENT & GENERAL COUNSEL, PLANET
HOLLYWOOD INTERNATIONAL, INC., 7598 WEST SAND LAKE ROAD, ORLANDO, FLORIDA 32819,
OR SUCH PERSON’S DULY APPOINTED SUCCESSOR (THE “PROCESS AGENT”), AND THE PH
PARTIES HEREBY IRREVOCABLY APPOINTS THE PROCESS AGENT AS THEIR TRUE AND LAWFUL
ATTORNEY-IN-FACT IN THEIR NAME, PLACE AND STEAD TO ACCEPT SUCH SERVICE OF ANY
AND ALL SUCH PLEADINGS, WRITS, PROCESS AND SUMMONSES, AND AGREE THAT THE FAILURE
OF THE PROCESS AGENT TO GIVE ANY NOTICE OF SUCH SERVICE OF PROCESS TO PH PARTIES
SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF ANY JUDGMENT BASED
THEREON.


8.             TERMINATION.  IN THE EVENT THAT ALL THE GUARANTEED OBLIGATIONS,
OR ANY OTHER OBLIGATIONS OF ANY OF THE OBLIGORS TO THE MEZZANINE INVESTORS ARE
PAID IN FULL TO THE COMPLETE SATISFACTION OF THE MEZZANINE INVESTORS, IN THEIR
SOLE DISCRETION, THIS AGREEMENT SHALL IMMEDIATELY THEREAFTER TERMINATE.

[The remainder of this page has been left blank intentionally.]

11


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have entered into this Agreement this      
day of November, 2006.

PH Parties:

 

PLANET HOLLYWOOD
INTERNATIONAL, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLANET HOLLYWOOD
MEMORABILIA, INC.,

 

 

a Florida corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLANET HOLLYWOOD
(REGION IV), INC.,

 

 

a Minnesota corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

OpBiz:

 

 

 



OPBIZ, L.L.C.,
a Nevada limited liability company

 

 

 

 

By:

MEZZCO, L.L.C.,
a Nevada limited liability company,
its sole member

 

 

 

 

 

 

 

By:

 

EQUITYCO, L.L.C.,
a Nevada limited liability company,
its managing member

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

Manager

 


--------------------------------------------------------------------------------


 

 

Mezzanine Investors:

 

 

 

 

 

 

 

POST TOTAL RETURN MASTER FUND, L.P.

 

 

 

 

 

 

 

 

 

By:

 

Post Advisory Group, L.L.C., its General
Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name: Lawrence A. Post

 

 

 

 

 

 

Title:   Chief Investment Officer

 

 

 

 

 

 

 

 

 

 

 

Address for notices

 

 

 

 

11755 Wilshire Boulevard, Suite 1400
Los Angeles, CA 90025

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POST DISTRESSED MASTER FUND, L.P.

 

 

 

 

 

 

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its General
Partner

 

 

:

 

By:

 

 

 

 

 

 

Name:  Lawrence A. Post

 

 

 

 

 

Title:    Chief Investment Officer

 

 

 

 

 

 

 

 

 

 

Address for notices

 

 

 

 

11755 Wilshire Boulevard, Suite 1400
Los Angeles, CA 90025

 

 

 

 

 

 

 

 

 

STATE OF SOUTH DAKOTA RETIREMENT
SYSTEM FUND

 

 

 

 

 

 

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its Authorized
Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:  Lawrence A. Post

 

 

 

 

 

Title:    Chief Investment Officer

 

 

 

 

 

 

 

 

 

 

 

Address for notices
c/o Post Advisory Group, L.L.C.
11755 Wilshire Boulevard, Suite 1400
Los Angeles, CA 90025

 


--------------------------------------------------------------------------------


 

 

DB DISTRESSED OPPORTUNITIES MASTER PORTFOLIO, LTD.

 

 

 

 

 

By:

 

Post Advisory Group, L.L.C., its Authorized
Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:  Lawrence A. Post

 

 

 

 

Title:    Chief Investment Officer

 

 

 

 

 

 

 

 

 

Address for notices

 

 

c/o Post Advisory Group, L.L.C.
11755 Wilshire Boulevard, Suite 1400
Los Angeles, CA 90025

 

 

 

 

 

 

 

 

 

 

MW POST PORTFOLIO FUND, LTD.

 

 

 

 

 

 

 

 

 

By:

 

Post Advisory Group, L.L.C., its Authorized
Agent

 

 

:

 

 

 

 

 

By:

 

 

 

 

 

 

Name:  Lawrence A. Post

 

 

 

 

Title:    Chief Investment Officer

 

 

 

 

 

 

 

Address for notices

 

 

c/o Post Advisory Group, L.L.C.
11755 Wilshire Boulevard, Suite 1400
Los Angeles, CA 90025

 

 

 

 

 

 

 

THE OPPORTUNITY FUND, LLC

 

 

 

 

 

 

 

 

 

By:

 

Post Advisory Group, L.L.C., its Authorized
Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:  Lawrence A. Post

 

 

 

 

Title:    Chief Investment Officer

 

 

 

 

 

 

 

 

 

Address for notices
c/o Post Advisory Group, L.L.C.
11755 Wilshire Boulevard, Suite 1400
Los Angeles, CA 90025

 


--------------------------------------------------------------------------------


 

 

HFR DS OPPORTUNITY MASTER TRUST

 

 

 

 

 

By:

 

Post Advisory Group, L.L.C., its Authorized
Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:  Lawrence A. Post

 

 

 

 

Title:    Chief Investment Officer

 

 

 

 

 

 

 

 

 

Address for notices

 

 

c/o Post Advisory Group, L.L.C.
11755 Wilshire Boulevard, Suite 1400
Los Angeles, CA 90025

 

 

 

 

 

 

 

POST HIGH YIELD, L.P.

 

 

 

 

 

 

 

 

 

By:

 

Post Advisory Group, L.L.C., its Authorized
Agent

 

 

:

 

 

 

 

 

By:

 

 

 

 

 

 

Name:  Lawrence A. Post

 

 

 

 

Title:    Chief Investment Officer

 

 

 

 

 

 

 

Address for notice:

 

 

c/o Post Advisory Group, L.L.C.
11755 Wilshire Boulevard, Suite 1400
Los Angeles, CA 90025

 

 

 

 

 

 

 

POST BALANCED FUND, L.P.

 

 

 

 

 

 

 

 

 

By:

 

Post Advisory Group, L.L.C., its Authorized
Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:  Lawrence A. Post

 

 

 

 

Title:    Chief Investment Officer

 

 

 

 

 

 

 

 

 

Address for notice:
c/o Post Advisory Group, L.L.C.
11755 Wilshire Boulevard, Suite 1400
Los Angeles, CA 90025

 


--------------------------------------------------------------------------------


 

SPHINX DISTRESSED FUND SPC, a Cayman Islands company (in Official Liquidation
pursuant to an Order of the Grand Court dated 28 July 2006)

 

 

By: Kenneth Krys

 

Title:  Joint Official Liquidator

 

 

 

 

 

By:  Christopher Stride

 

Title:  Joint Official Liquidator

 


--------------------------------------------------------------------------------


 

CONTINENTAL CASUALTY COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for notices

 

333 South Wabash Avenue — 23 South

 

Chicago, IL 60604

 


--------------------------------------------------------------------------------


 

CANPARTNERS INVESTMENTS IV, L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for notices

 

c/o Canyon Capital Advisors, L.L.C.

 

9665 Wilshire Boulevard, Suite 200

 

Beverly Hills, CA  90212

 


--------------------------------------------------------------------------------


 

JOHN HANCOCK HIGH YIELD FUND

 

 

 

 

 

 

 

By:

 

 

 

Name:Ismail Gunes

 

 

Title:Vice President Investment

 

 

Operations

 

 

 

Address for notices

 

101 Huntington Avenue

 

Boston, MA 02199

 

 

 


--------------------------------------------------------------------------------


 

COCHRAN ROAD, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:Steven Golub

 

 

Title:Attorney-in-Fact

 

 

 

Address for notices

 

225 Broadway, Suite 1515

 

New York, NY 10007

 

 

 


--------------------------------------------------------------------------------


 

YORK CREDIT OPPORTUNITIES FUND, L.P.

 

 

 

 

 

 

 

By:

 

 

 

Name:Adam J. Semler

 

 

Title:Chief Financial Officer

 

 

 

 

 

 

Address for notices

 

767 Fifth Avenue, 17th Floor

 

New York, NY 10153

 

 

 


--------------------------------------------------------------------------------


 

 

 

JEFFREY D. BENJAMIN

 

 

 

Address for notices

 

133 East 64th Street

 

New York, NY 10021

 


--------------------------------------------------------------------------------